Citation Nr: 0706410	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  97-28 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory 
disability.

3.  Entitlement to service connection for positive purified 
protein derivative (PPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from August 1958 to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in June 2006.  A transcript of the veteran's 
hearing has been associated with the record.

At his hearing, the veteran testified that he had become 
depressed, anxious, and nervous due to his service connected 
disabilities.  The Board finds that the veteran's testimony 
reasonably raises the issue of secondary service connection 
for a psychiatric disorder secondary to service connected 
disability.  As such issue has not been adjudicated by the 
RO, it is referred for appropriate action.

The issue of entitlement to service connection for a 
respiratory disability is the subject of a Remand.


FINDINGS OF FACT

1.  The veteran was not in combat and a stressor supporting a 
diagnosis of PTSD has been corroborated.  

2.  The veteran has no disability manifested by positive 
purified protein derivative (PPD) that is due to military 
service.

CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304(f) 
(1998); 38 C.F.R. §§ 3.303, 3.304(f) (2006).

2.  A disability manifested by positive PPD was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
April 1994, long before the enactment of the VCAA.  A letter 
dated in May 2001explained that the veteran's claimed 
stressors must be verified.  He was instructed that specific 
details of each stressful event would be helpful.  

A letter dated in January 2002 discussed the evidence 
necessary to establish entitlement to service connection.  
The veteran was asked to identify relevant records and 
complete releases so that VA could obtain records for him.  

A letter dated in October 2003 discussed the evidence 
necessary to substantiate the veteran's claims.  It listed 
the evidence of record and told the veteran of VA's duty to 
assist him in obtaining evidence.  

In a March 2005 letter, the veteran was instructed regarding 
the evidence necessary to support a claim for service 
connection.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  The RO has made attempts to verify the veteran's 
claimed stressors.  The veteran was afforded the opportunity 
to testify before the undersigned.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Analysis

Initially, the Board notes that the evidence does not reflect 
that the veteran served in combat.  Thus, he is not entitled 
to application of the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

	PTSD

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The prior regulation provided that entitlement to service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred and a link, established by medical evidence, between 
the current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1998).

The amended regulation, 38 C.F.R. § 3.304(f) (2006), provides 
that service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

The Board observes that the veteran did not engage in combat 
with the enemy.  We also note that the veteran's service 
personnel records do not show that he received any citations 
or awards for participation in combat with the enemy.  See 38 
C.F.R. § 3.304(f).  His military occupational specialty was 
Aircraft Crash Fire and Rescue Man.  The veteran ahs reported 
to examiners that he was in combat, but during the hearing, 
he made no such assertions.  Based upon the cumulative record 
any assertion of combat is not credible and is unsupported.  
Therefore, the provisions of 38 U.S.C.A. § 1154 (West 2002) 
are not applicable.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

The veteran maintains that he has PSTD as a result of 
traumatic events during service.  

On VA examination in June 1994, the veteran reported that he 
had certain memories but that he did not witness the events 
himself.  He related that two friends were killed while 
playing with a weapon.  He noted that a friend's outfit was 
almost wiped out.  He recalled incoming rockets.  He noted 
that his Vietnam experiences had made him more sensitive and 
temperamental, and gave him mood swings.  The examiner noted 
that the veteran did not present the typical symptom picture 
for PTSD.  Objectively, the veteran's mood was within normal 
limits.  There was no evidence of specific anxiety syndrome, 
suicidal ideation, or psychotic thought content.  The 
diagnosis was drug and alcohol abuse, chronic, in remission.  
The examiner concluded that a diagnosis of PTSD could  not be 
supported by the present symptomatology and history in the 
case.

A November 1996 letter from the Vet Center advised that the 
veteran was enrolled into the PTSD support group in April 
1994.  The author, a readjustment counselor, noted that the 
veteran tended to be suspicious.  He indicated that the 
veteran got especially angry when his claim was denied.  He 
related that the veteran experienced PTSD symptoms.  He noted 
the veteran's report of having witnessed gruesome scenes, 
such as a crew chief committing suicide, and having to pick 
up the body parts.  He also related the veteran's reports of 
fire fights, bullets flying all over, and body bagging.  He 
also noted the veteran's report of having taken part in 
covert operations in Thailand, in support of Laos.  

VA outpatient records also show diagnoses of PTSD.

In August 1998 the veteran completed a questionnaire 
pertaining to his claimed stressors.  He indicated that he 
was stationed in Chu Lai, Vietnam, which was exposed to 
several rocket and mortar attacks at night.  He stated that 
two Marines were killed crossing the runway and that he had 
to assist in recovering body parts.  He noted that being in 
crash, fire and rescue, it was his job to recover pilots, 
whether dead or alive.  He added that he was in Thailand from 
June 1972 to March 1973, during which he took party in covert 
operations with the Marines and the Central Intelligence 
Agency.  

In a July 2000 letter, a VA physician indicated that the 
veteran had endorsed the full spectrum of PTSD symptoms.  He 
opined that the veteran's PTSD was a result of his military 
experience.

In a September 2001 statement, the veteran indicated that 
while he was at Chu Lai, an attack damaged planes and blew up 
the PX.  

Operational reports received from the Marine Corps Historical 
Center make reference to Chu Lai.  On April 12, 1967, Chu Lai 
received mortar fire.  One aircraft was slightly damaged and 
two US personnel were killed, with 45 wounded.  It appears, 
on review of the veteran's service personnel records, that he 
left Chu Lai on April 10, 1967.

At his June 2006 hearing, the veteran testified that he first 
sought psychiatric treatment in about 1993.  He stated that 
in service, he had participated in crash and rescue 
operations.  He noted that sometimes they would put out a 
fire and the pilot would be dead.  

Having carefully considered the record in this case, the 
Board finds that there is insufficient evidence to meet the 
criteria for establishing service connection for PTSD.  
Although the veteran has been given a diagnosis of PTSD, 
there is no independent corroboration of his claimed 
stressors.  His assertions of combat have been inconsistent, 
are not credible and are unsupported.  In this regard, the 
Board notes that although the Marine Corps has provided 
information indicating that the Chu Lai air base received 
fire in April 1967, the veteran left that base prior to the 
attack.  Earlier information pertaining to Chu Lai does not 
indicate that it was the target of attacks.  With regard to 
other stressors claimed by the veteran, he has not provided 
sufficient detail to allow for verification.  As such, the 
veteran's claimed stressors have not been verified.  
Therefore, having considered all procurable and assembled 
data, the Board concludes that the criteria for service 
connection for PTSD are not met.
			
In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the board is unable to 
identify a reasonable basis for granting service connection 
for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.

	Positive PPD

The veteran's service medical records show that viral 
pneumonia was diagnosed and treated in October 1960.  He was 
discharged fit for duty after treatment.  On reenlistment 
examination in November 1962, the veteran's lungs and chest 
were normal.  Chest X-rays were normal.  An April 1967 
consultation report indicates a calcified nodule of the left 
hilar area, which was suspected to be old disease.  The 
consulting physician agreed that the X-ray revealed old 
healed calcified nodules.  The consultation request also 
indicates that PPD was not given because of a note in the 
veteran's file not to repeat.  On reenlistment examination in 
July 1968, the veteran's lungs and chest were normal.  A 
January 1970 treatment record indicates that the veteran was 
allergic to PPD.  On discharge examination in June 1973, the 
veteran's lungs and chest were normal, and he was determined 
to be qualified for release from active duty.

The veteran reported a six month history of shortness of 
breath in June 1994.  He denied a history of pulmonary 
disease.  On VA examination in June 1994, the diagnoses were 
possible chronic obstructive pulmonary disease (COPD), 
positive PPD converter, and calcified nodule left upper  
lobe.  

VA outpatient treatment records reflect a diagnosis of COPD, 
and note positive PPD.  

At his June 2006 hearing, the veteran testified that he 
participated in rescue and recovery operations and that he 
did not have access to breathing apparatus.  

Having reviewed the evidence pertaining to these claims, the 
Board has determined that service connection is not 
warranted.  The grant of service connection requires 
competent medical evidence to establish a diagnosis and, as 
in this case, relate the diagnosis to the veteran's service.  

With respect to the veteran's claim of entitlement to service 
connection for positive PPD, the Board notes that mere 
symptoms, or laboratory findings such as a positive PPD, 
alone, do not in and of themselves constitute a disability 
for which service connection may be granted.  The evidence of 
record does not identify any disability associated with the 
laboratory results. 

And as a layman, the veteran is not qualified to render a 
medical diagnosis or a medical opinion that any current 
disability is related to these abnormal tests and, in turn, 
are related to his service in the military.  Espiritu, supra.

The preponderance of the evidence is against the claims and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Accordingly, service connection 
for positive PPD is denied.




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for positive PPD is denied.  


REMAND

The veteran's service medical records show that viral 
pneumonia was diagnosed and treated in October 1960.  He was 
discharged fit for duty after treatment.  On reenlistment 
examination in November 1962, the veteran's lungs and chest 
were normal.  Chest X-rays were normal.  However, post-
service, the veteran received a diagnosis of COPD.  Based 
upon decision of the Court, a VA opinion is required.  
Therefore, the case is remanded for the following:

The claims file should be referred to a 
VA examiner.  It is requested that the 
examiner review the file, including but 
not limited to the in-service notation of 
pneumonia.  Based upon the record, is 
there any relationship between the 
current diagnosis and any in-service 
manifestation?

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


